DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 06/15/2021.


Allowable Subject Matter
3.	Claims 1-5, 7-12, 14-19 and 21-23 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Isokangas et al. does not teach or suggest determine, from capability information reported by a wireless device before an intermodulation issue associated with dual connectivity on Long-Term Evolution (LTE) and New Radio (NR) occurs, that the wireless device: does not support simultaneous transmission on dual uplink carriers due to a potential intermodulation issue associated with dual connectivity on LTE and NR for one or more band combinations; and supports reporting intermodulation issues associated with dual connectivity on LTE and NR; provide an indication that the wireless device is allowed to report the intermodulation issues; receive, from the wireless device, an indication that the intermodulation issue associated with dual connectivity on LTE and NR is occurring at the wireless device; and determine to configure the wireless device to use a single uplink carrier at a time 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KABIR A TIMORY/Primary Examiner, Art Unit 2631